Appeal from a judgment of the Supreme Court, Monroe County (John J. Ark, J.), rendered August 17, 1999. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: By failing to move to withdraw the plea or vacate the judgment of conviction, defendant failed to preserve for our review his contention that the plea was not knowingly and voluntarily entered because Supreme Court failed to advise him that he would be subject to a period of postrelease supervision (see People v Hollenbach, 307 AD2d 776 [2003], lv denied 100 NY2d 642 [2003]). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see People v Crump, 302 AD2d 901 [2003], lv denied 100 NY2d 537 [2003]). Present—Green, J.P., Pine, Scudder, Gorski and Hayes, JJ.